
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12


Eagle Bancorp, Inc.
Senior Executive Annual Incentive Plan

January 2010

--------------------------------------------------------------------------------



Eagle Bank Executive Annual Incentive Plan
Plan Document and Administrative Guidelines

        This Annual Incentive Plan is for the Executive Management Team of EGBN.
The annual incentive plan is designed to compensate plan participants for the
attainment of specified overall bank and individual goals. The objective is to
align the interests of senior executives with the interests of the Bank in
obtaining superior financial results.

        The Plan operates on a calendar year basis (January 1st to
December 31st). This same calendar year is the performance-period for
determining the amount of incentive awards to be paid following year end.

PERFORMANCE CRITERIA

•Bank Performance—For all plan participants eighty percent (80%) of the annual
incentive will be based on overall bank performance. The Compensation Committee
will approve bank wide goals for each senior staff member on an annual basis. In
addition, they will review the Bank's annual incentive programs to ensure they
do not encourage risky behavior.

•Individual Performance—For participants in tiers II-V, individual performance
as determined by annual performance evaluations will be used to determine twenty
percent (20%) of the plan participant's incentive payout.

PERFORMANCE STANDARDS

        For each performance factor (Overall Bank, and Individual), an
appropriate standard of performance must be established with three essential
performance points:

•Threshold Performance:  That level of performance for each factor below which
no award will be given. Threshold performance will be 85% of target
expectations.

•Target Performance:  The level of performance for each factor at budgeted
goals. The budgeted, or expected, level of performance is based upon historical
data, and management's best judgment as to expected performance during the
upcoming performance period. The Compensation Committee will approve bank wide
goals on an annual basis.

•Maximum Expected Performance:  The maximum performance level is 125% of target.
There will be no payouts above the maximum level. In addition, while a TARP
participant, maximum payouts may be reduced to ensure no payout exceeds 1/3 of
total compensation.

PLAN PAYOUTS

        The Net Operating Income, Threshold level, must be met for there to be
any payment made for the Bank Performance category. Participants will still be
eligible to receive a payout for Individual Performance.

        After all performance results are available at year-end, the awards will
be calculated for each Plan participant and approved by the CEO, Compensation
Committee and Board of Directors. The Compensation Committee will reserve the
discretion to pay out annual incentives in cash or stock. While EGBN is a TARP
participant, stock payouts will be made solely in restricted stock which will
not fully vest until EGBN is no longer a TARP participant. In addition, while a
TARP participant, maximum payouts may be reduced to ensure no payout exceeds 1/3
of total compensation or as specified in final guidance from the Treasury.

        The actual award payouts will be calculated using a ratable approach,
where award payouts are calculated as a proportion of minimum, target and
maximum award opportunities. If actual performance falls between a performance
level, the payout will also fall between the pre-defined performance level on a
pro-rated basis. A Plan participant must be an employee at the time of the award
payout in order to receive a payout. The result of the performance criteria is
calculated as a percent of base salary for

--------------------------------------------------------------------------------




participants during the current Plan year. Plan payouts will be made no later
than 2.5 months after the year end.

        EGBN has the right to recover any incentive payments that were made
based on material misstatements or inaccurate performance metrics.

PLAN ADMINISTRATION

        Responsibilities of the Compensation Committee and the Board of
Directors:    The Compensation Committee and the Board has the responsibility to
approve, amend, or terminate the Plan as necessary. The actions of the
Compensation Committee and the Board shall be final and binding on all parties.
The Board shall also review the operating rules of the Plan on an annual basis
and revise these rules if necessary. The Board also has the sole ability to
decide if an extraordinary event(1) totally outside of management's influence,
be it a windfall or a shortfall, has occurred during the current Plan year, and
whether the figures should be adjusted to neutralize the effects of such events.
After approval by the Board, management shall, as soon as practical, inform each
of the Plan participants under the Plan of their potential award under the
operating rules adopted for the Plan year.

--------------------------------------------------------------------------------

(1)An extraordinary event may include a merger, acquisition or divestiture that
was not outlined in strategic plan, investment gains or losses, changes in
capital cost structure, unplanned branch openings, unexpected and strong sales
oriented addition to staff, and increase of 50% or more of collection expenses.

        Responsibilities of the CEO:    The CEO of the Company administers the
program directly and provides liaison to the Compensation Committee and the
Board, including the following specific responsibilities: recommend the Plan
participants to be included in the Plan each year. This includes determining if
additional employees should be added to the Plan and if any Plan participants
should be removed from participating in the Plan. Provide recommendations for
the award opportunity amounts at target and maximum for tiers II and below. The
CEO will review the objectives and evaluations, adjust guideline awards for
performance and recommend final awards to the Compensation Committee. Provide
other appropriate recommendations that may become necessary during the life of
the plan. This could include such items as changes to Plan provisions.

        Amendments and Plan Termination:    The Company has developed the Plan
on the basis of existing business, market and economic conditions, current
services, and staff assignments. If substantial changes occur that affect these
conditions, services, assignments, or forecasts, the Company may add to, amend,
modify or discontinue any of the terms or conditions of the Plan at any time
with approval from the Compensation Committee and the Board of Directors. The
Compensation Committee and the Board of Directors may, at its sole discretion,
terminate, change or amend any of the Plan as it deems appropriate.

MISCELLANEOUS

        Reorganization:    If the Company shall merge into or consolidate with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person such succeeding or continuing company, firm, or
person shall succeed to, assume and discharge the obligations of the Company
under this Plan. Upon the occurrence of such event, the term "Company" as used
in this Plan shall be deemed to refer to the successor or survivor company.

        Tax Withholding:    The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Plan.

        Designated Fiduciary:    The Company shall be the named fiduciary and
Plan Administrator under the Plan. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the Plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

        No Guarantee of Employment:    This Plan is not an employment policy or
contract. It does not give the Plan participant the right to remain an employee
of the Company, nor does it interfere with the Company's right to discharge the
Plan participant.

--------------------------------------------------------------------------------



INCENTIVE RANGES, AND AWARD OBJECTIVES

Eagle Bancorp, Inc.

 
   
   
  Proposed Incentive Ranges   Award Objectives  
Tier
  Name   Position   Threshold   Target   Maximum   Bank   Ind*  

I

  Ron Paul   CEO     17.5 %   35.0 %   70.0 %   65 %   35 %

II

  Susan Riel   Sr. EVP & COO of the Bank     10.0 %   20.0 %   40.0 %   80 %  
20 %

III

  Martha Foulon-Tonat   EVP & Chief Lending Officer     12.5 %   25.0 %   40.0 %
  80 %   20 %

IV

  Thomas Murphy   President of Retail Banking     10.0 %   20.0 %   30.0 %   80
%   20 %

V

  Janice Williams   Chief Credit Officer     10.0 %   20.0 %   30.0 %   80 %  
20 %

VI

  James Langmead   Chief Financial Officer     5.0 %   10.0 %   15.0 %   80 %  
20 %

VII

  Michael Flynn   COO of Eagle Bancorp     5.0 %   10.0 %   15.0 %   80 %   20 %



            Percent of Salary     Weighting of Award  

NOTE:Threshold, Target and Maximum levels are based on the type of
responsibility the members of senior management have and the comparisons made to
peers in the Overall Compensation Review previously provided and reviewed by the
Compensation Committee. Additionally, these percentages have been used to bring
certain members of senior management's base salary to competitive levels.

        Threshold, target and maximum payout thresholds have been established
for each tier in order to budget costs associated with this program.

        Individual goals may reflect a discretionary factor from the Board's
review of performance.

--------------------------------------------------------------------------------



2010 Proposed Senior Management Incentive Measurements

 
  CEO   COO   President
Retail
Banking   COO/
HC   CLO   CFO   CCO   Target  

Net Operating Income

    50 %   12 %   12 %   20 %   10 %   16 %   12 % $ 15,283,626  

Net Interest Margin

                                  16 %         3.97 %

Interest Rate on Loans

                            15 %               *  

Interest on Investments

                                  10 %         3.63 %

Interest paid on Liabilities

                8 %   15 %         12 %         *  

Total Loan Growth

                            17 %               *  

Core Deposit Growth from Lenders

                            10 %               *  

DDAs/Total Deposits

                16 %                           *  

MMAs/Total Deposits

                16 %                           *  

Service Charge Income

          16 %   16 %                         $ 3,551,940  

Non Interest Loan Income

                            15 %             $ 1,467,227  

ALLL

                                        14 %   *  

Salaries/Benefit Expense

          20 %   8 %                         $ 24,566,789  

Other expenses

          16 %   4 %               10 %   8 % $ 13,580,659  

Charge Offs

                                        23 %   *  

NPAs

                            15 %         23 %   *  

Efficiency Ratio

    15 %   16 %                     16 %         58.73 %

Annual Average Individual Deposit Goals

                      20 %                     *  

New Fee Income Products

                      25 %                   $ 200,000  

Discretionary

    35 %   20 %   20 %   20 %   18 %   20 %   20 %      

TOTAL

    100 %   100 %   100 %   100 %   100 %   100 %   100 %      

--------------------------------------------------------------------------------

*Target for these metrics is not disclosed in order to prevent competitive harm
to the Company. Target levels for all metrics are based upon the Company's
budget goals, which are established by determining the expected financial
position and results of operations of the Company at the end of the budget year,
in light of the available resources of the Company, market conditions,
anticipated interest rates, competitive factors and other anticipated economic
and financial conditions, and adjusting the budgeted results of operation,
deposit and loan totals and performance ratios to reflect improvement. The
Committee and Board of Directors considers these goals aggressive in regards to
expected performance and industry standards, particularly in light of the
difficult economic climate during 2010. The establishment of budget goals and
performance targets for compensation plan purposes in one year, and the changes
in such goals and targets from year to year, is not intended to provide any
guidance or indication as to operating performance or results in any future
period, and readers should not extrapolate past goals to predict future
performance goals or targets.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12

